Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 14 and 19 are variously allowed for the following limitations:
DOOR NEAR (RING OR ANNULUS) WITH ((SILL OR ROCKER) AND BULKHEAD) SAME (RING OR ANNULUS) WITH (A AND B) NEAR PILLAR SAME A NEAR PILLAR WITH ELONGATE NEAR MEMBER SAME FRONT NEAR REINFORCEMENT WITH SHOULDER WITH BULKHEAD;
 
DOOR NEAR (RING OR ANNULUS) WITH ((SILL OR ROCKER) AND BULKHEAD) SAME (RING OR ANNULUS) WITH (A AND B) NEAR PILLAR SAME A NEAR PILLAR WITH TUBULAR SAME FRONT NEAR REINFORCEMENT WITH BULKHEAD SAME BULKHEAD WITH SLOPING NEAR SHOULDER; and

DOOR NEAR (RING OR ANNULUS) WITH ((SILL OR ROCKER) AND BULKHEAD) SAME (RING OR ANNULUS) WITH (A AND B) NEAR PILLAR SAME A NEAR PILLAR WITH TUBULAR SAME FRONT NEAR REINFORCEMENT WITH BULKHEAD SAME SUPPORT NEAR ARM WITH FRONT NEAR REINFORCEMENT

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
6/10/2022